Order filed January 13, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00678-CR
                                   ____________

                  GLYNN CHASE WASHINGTON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 240th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-DCR-059441A

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 1, a CD.
      The clerk of the 240th District Court is directed to deliver to the Clerk of this
court the original of State's Exhiibit1, a CD, on or before January 23, 2015. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State's Exhibit 1, a CD, to the
clerk of the 240th District Court.



                                     PER CURIAM